PER CURIAM.
These causes present only two questions, both wholly of fact, on testimony sharply conflicting and manifestly irreconcilable. We have carefully examined the whole testimony, and do not find in it sufficient to justify a reversal of the findings, on these two questions, of the District Judge, who saw, heard, and himself questioned the witnesses. Discussion of the evidence seems superfluous; it would contribute nothing illuminative of admiralty law or practice.
The decrees are affirmed, with interest and costs.